110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael L. DONNER, Sr., Plaintiff-Appellant,v.Thomas G. HODGES, Defendant-Appellee.Michael L. DONNER, Sr., Plaintiff-Appellee,v.Thomas G. HODGES, Defendant-Appellant.
Nos. 97-1045, 97-1102.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 4, 1997.

Michael L. Donner, Sr., Appellant Pro Se.
D. Stan Barnhill, WOODS, ROGERS & HAZLEGROVE, Roanoke, VA, for Appellee.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Michael L. Donner, Sr., appeals a district court order dismissing his amended complaint for failure to state a claim upon which relief could be granted and a subsequent order denying his motion to amend judgment.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, in No. 97-1045, we affirm on the reasoning of the district court.  Donner v. Hodges, No. CA-96-1439-A (E.D. Va.  Dec. 13 and Dec. 31, 1996).  In light of our decision in No. 97-1045, we affirm Thomas C. Hodges' cross-appeal of the district court's order denying Hodges' motion to dismiss on other grounds and granting Donner's motion to amend his complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED